      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 1 of 41




 1    Lauren Hansen (CA BAR NO. 268417)
      Melissa A. Morris (CA BAR NO. 233393)
 2    PUBLIC INTEREST LAW PROJECT
      449 15th St., Suite 301
 3    Oakland, CA 94612-06001
 4    Tel: (510) 891-9794
      Fax: (510) 891-9727
 5    Email: lhansen@pilpca.org

 6    ATTORNEYS FOR PLAINTIFFS/INTERVENORS
      HOSPITALITY HOUSE; COALITION ON
 7    HOMELESSNESS; AND FAITHFUL FOOLS
 8
      Lili V. Graham (CA BAR NO. 284264)                      Michael David Keys
 9    Tiffany L. Nocon (CA BAR NO. 301547)                    (CA BAR NO. 133815)
      DISABILITY RIGHTS CALIFORNIA                            Jessica Berger (CA BAR NO. 319114)
10    350 S Bixel Street, Ste 290                             BAY AREA LEGAL AID
      Los Angeles, CA 90017-1418                              1800 Market Street, 3rd Floor
11    Tel: (213) 213-8000                                     San Francisco, CA 94102
12    Fax: (213) 213-8001                                     Tel: (415) 982-1300
      Email: Lili.Graham@disabilityrightsca.org               Fax: (415) 982-4243
13                                                            Email: mkeys@baylegal.org
      ATTORNEYS FOR PLAINTIFFS/INTERVENORS
14    HOSPITALITY HOUSE; COALITION ON                         ATTORNEYS FOR
      HOMELESSNESS; AND FAITHFUL FOOLS                        PLAINTIFFS/INTERVENORS
15                                                            COALITION ON HOMELESSNESS
16
                                 UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
     HASTINGS COLLEGE OF THE LAW, a public              Case No. 4:20-cv-3033-JST
19   trust and institution of higher education duly
     organized under the laws and the Constitution of   AMENDED AND SUPPLEMENTAL
20   the State of California; FALLON VICTORIA, an       COMPLAINT IN INTERVENTION
     individual; RENE DENIS, an individual;
21   TENDERLOIN MERCHANTS AND                           FOR DECLARATORY AND
     PROPERTY ASSOCIATION, a business                   INJUNCTIVE RELIEF
22   association; RANDY HUGHES, an individual;
     and KRISTEN VILLALOBOS, an individual,             Place: Courtroom 6, Second Floor
23                                                      Judge: Hon. Jon S. Tigar
                   Plaintiffs,
24
                                                        Complaint Filed: May 4, 2020
                   v.
25                                                      Trial Date: None Set
     CITY AND COUNTY OF SAN FRANCISCO, a
26   municipal entity,
27                 Defendant.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF
       Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 2 of 41




 1                                         I.      INTRODUCTION
 2           1.         Homelessness is a long-standing problem in the Tenderloin District and other
 3   parts of San Francisco. In recent years, the crisis has worsened. The City has failed to implement
 4   its homeless programs to meet the severe and growing need for safe, adequate housing and
 5   shelter for its residents. The City has also failed to appropriately assess and place individuals
 6   with disabilities through its Coordinated Entry system.
 7           2.         The COVID-19 pandemic has exacerbated these problems. Shelters, which were
 8   over capacity pre-pandemic, are not admitting any new persons to their waitlists. The City
 9   purports to have a program to move unhoused individuals who have tested positive for or are at
10   higher risk for COVID-19 into hotels temporarily, but the City has moved only a small
11   percentage of unhoused residents into hotels without following its own Project Roomkey
12   placement policy. People experiencing homelessness during the coronavirus pandemic have only
13   one option—to do their best to shelter in place and practice social distancing on the streets, often
14   in tents on public property. The increase of tents in the Tenderloin, and in other neighborhoods
15   throughout the City of San Francisco, has led to a wave of lawsuits alleging that the presence of
16   unhoused persons and their property in public spaces constitutes a nuisance and harms housed
17   residents and businesses.
18           3.         This lawsuit was initiated on May 4, 2020 by Plaintiffs Hastings College of the
19   Law, Fallon Victoria, Rene Denis, Tenderloin Merchants Association, Randy Hughes, and
20   Kristen Villalobos (“Plaintiffs”). Although the lawsuit directly implicates the rights and interests
21   of unhoused Tenderloin residents, those rights and interests were not represented by any of the
22   initial parties.
23           4.         Plaintiffs/Intervenors Hospitality House, Coalition on Homelessness, and Faithful
24   Fools moved to intervene in this action “to ensure that unsheltered Tenderloin residents have a
25   voice in [the] lawsuit and that their legal interests are fully protected.” ECF No. 43 at 7. They
26   filed a complaint in intervention to compel the City and County of San Francisco to comply with
27   federal disability law and to protect the statutory and constitutional rights of unhoused residents
28   of San Francisco’s Tenderloin neighborhood.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                                     1
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 3 of 41




 1           5.       On June 12, 2020, Plaintiffs and Defendant City and County of San Francisco
 2   (“City”) filed a Joint Request for Entry of Stipulated Injunction “in which the City agreed to
 3   provide hotel rooms or safe sleeping locations for the occupants of 70% of the tents currently on
 4   the sidewalks of the Tenderloin” by July 20,2020. After July 20, 2020, the City agreed to “make
 5   all reasonable efforts to achieve the [parties’] shared goal of permanently reducing the number of
 6   tents, along with all other encamping materials and related personal property, to zero.” ECF No.
 7   51 at 7:22-25.
 8           6.       The Injunction, and the City’s process of placing unhoused individuals from the
 9   Tenderloin during the Injunction’s implementation, is inconsistent with the “COVID-19
10   Alternative Housing Program,” the City’s program for implementing Project Roomkey, a state
11   program that provided state and federal funds for the City to house vulnerable unhoused
12   individuals into hotel rooms during COVID-19. The City’s clearing of unhoused individuals
13   street by street in the Tenderloin demonstrates a pattern and practice of prioritizing removing
14   unhoused people from the Tenderloin over placing them by need or vulnerability. The City
15   therefore has not appropriately placed unhoused individuals with disabilities, and it has
16   disregarded its own COVID-19 Alternative Housing Program for vulnerable unhoused
17   individuals.
18           7.       Neither Plaintiffs/Intervenors nor any other group or organization representing
19   unhoused Tenderloin residents participated in the settlement negotiations that resulted in the
20   Stipulated Injunction. The Court approved the Stipulated Injunction by an order dated June 30,
21   2020. ECF No. 71.
22           8.       On June 30, 2020, the Court granted Plaintiffs/Intervenors motion to intervene
23   into this lawsuit, finding that they “‘demonstrated a substantial interest in this litigation that is
24   not adequately represented by the existing parties, and that is threatened by’ any decision or
25   settlement that fails to take account of the rights and interests of unsheltered Tenderloin
26   residents.” ECF No. 69 at 5:17-19.
27           9.       Plaintiffs/Intervenors have ongoing claims against the City that were not resolved
28   by the Stipulated Injunction entered on June 30, 2020. Plaintiffs/Intervenors seek compliance
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                                       2
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 4 of 41




 1   with the law and a remedy that ensures unhoused persons in San Francisco, including those
 2   impacted by the City’s implementation of the Stipulated Injunction, do not face disability
 3   discrimination.
 4          10.       Plaintiffs/Intervenors amend their Complaint in Intervention for Declaratory and
 5   Injunctive Relief to provide updated facts that have occurred since the entry of the Stipulated
 6   Injunction, including information about the City’s violations of unhoused Tenderloin residents’
 7   legal rights during its implementation of the Stipulated Injunction.
 8          11.       Plaintiffs/Intervenors request that this Court issue an order finding that the City’s
 9   implementation of the Stipulated Injunction has resulted in a violation of unhoused people’s
10   rights and requiring Defendant City and County of San Francisco (“City”) to take necessary steps
11   to adequately protect the unhoused residents who are being moved away from public property in
12   the Tenderloin pursuant to the Stipulated Injunction.
13          12.       Plaintiffs/Intervenors further seek declaratory relief to ensure that any remedy
14   obtained in this litigation honors and safeguards the constitutional and statutory rights of
15   unhoused individuals living in the Tenderloin.
16                                 II.     JURISDICTION AND VENUE
17          13.       Plaintiffs/Intervenors assert their claims under the Americans with Disabilities
18   Act, 42 U.S.C. §§12131 et seq. (the “ADA”); Section 504 of the Rehabilitation Act of 1973, 29
19   U.S.C. §§794 et seq.; 42 U.S.C. §§1983, 1988; and the Fourteenth Amendment, U.S.
20   Constitution; and Art. 1 § 7, California Constitution.
21          14.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
22   §§1331 and 1367. Plaintiffs/Intervenors’ action for declaratory and injunctive relief is
23   authorized by 28 U.S.C. §§1343, 2201, and 2202 and by Fed. R. Civ. P. 57 and 65.
24          15.       Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the events
25   or omissions giving rise to the claims herein occurred in this District, and because the Defendant
26   is a municipal entity located within the District.
27          16.       This action has been assigned to the Honorable Jon S. Tigar of Northern District
28   of California.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                                        3
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 5 of 41




 1                                            III.    PARTIES
 2      A. PLAINTIFFS
 3          17.     The underlying action was brought by HASTINGS COLLEGE OF THE LAW, a
 4   law school located in San Francisco’s Tenderloin neighborhood, the TENDERLOIN
 5   MERCHANTS AND PROPERTY ASSOCIATION, which is described in the Complaint as “an
 6   association of owners of businesses in the Tenderloin”, and four individuals: FALLON
 7   VICTORIA, RENE DENIS, RANDY HUGHES, and KRISTEN VILLALOBOS.
 8      B. DEFENDANT
 9          18.     Defendant CITY AND COUNTY OF SAN FRANCISCO (“Defendant” or the
10   “City”) is a municipal entity existing under the laws of the State of California, with the capacity
11   to sue and be sued.
12      C. PLAINTIFFS/INTERVENORS
13          Hospitality House
14          19.     Plaintiff/Intervenor HOSPITALITY HOUSE is a non-profit shelter and service
15   organization located in the Tenderloin District in the City of San Francisco. Hospitality House
16   brings this action as an organizational Plaintiff/Intervenor.
17          20.     Hospitality House serves thousands of low-income residents, both housed and
18   unhoused, in the Tenderloin, Mid-Market, and Sixth Street Corridor neighborhoods. It was
19   founded in the Tenderloin in 1967, a time when the neighborhood was seen as a safe haven for
20   thousands of LGBT youth fleeing oppressive communities.
21          21.     Hospitality House draws on the experiences of its staff and board members who
22   are formerly homeless. Joe Wilson, the Executive Director of Hospitality House, came to the
23   organization nearly 38 years ago, when he was homeless in the Tenderloin. Before entering the
24   shelter program at Hospitality House, Mr. Wilson slept on the streets and experienced the
25   devastating effects of living without shelter first-hand.
26          22.     Hospitality House is committed to employing individuals who have lived
27   experiences of homelessness, and it currently employs unhoused persons.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                                     4
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 6 of 41




 1          23.     Hospitality House owns its building in the Tenderloin neighborhood. Every year
 2   it serves thousands of San Franciscans struggling with poverty, homelessness, and other barriers.
 3          24.     Hospitality House serves low-income individuals in the Tenderloin, Mid-Market,
 4   and Sixth Street Corridor through six programs: the Tenderloin Self-Help Center, Sixth Street
 5   Self-Help Center, Shelter Program, Community Arts Program, Community Building Program,
 6   and Employment Program. The agency is recognized as an institution of the Tenderloin for over
 7   50 years.
 8          25.     Its Self-Help Centers in the Tenderloin and Sixth Street Corridor reach more than
 9   15,000 low-income residents each year. They are behavioral health-based community drop-in
10   centers that use a low-threshold, peer-based, self-help model for a range of emergency and
11   supportive services. The self-help centers also offer on-site, harm reduction-based, individual,
12   and group therapy to low-income residents.
13          26.     The Tenderloin Self-Help Center offers therapy and counseling for people with
14   mental health and substance abuse disorders. More than 10,000 people –housed and unhoused–
15   utilize the self-help services each year. Hospitality House’s Sixth Street Self-Help Center assists
16   individuals with disabilities in accessing State Disability and Veterans Benefits. Each year, the
17   Sixth Street Self-Help Center helps over 6,000 people in accessing its peer-based support groups,
18   which provides stability and connects individuals with disabilities to the community.
19          27.     Hospitality House’s Shelter Program is located in the Tenderloin District and it
20   has been housed in the same location for nearly 40 years, making it one of the City’s oldest
21   shelters in San Francisco. The Shelter Program is a small men’s dormitory that provides basic
22   emergency shelter, engagement opportunities, and one-on-one case management for up to thirty
23   men, 365 nights a year.
24          28.     The organization’s Community Arts Program provides neighborhood artists with
25   opportunities to participate in skills workshops, create and sell artwork, and display their work to
26   a broader audience through frequent local exhibitions. Artists also keep 100% of the proceeds
27   from art sales, making the Community Arts Program a unique social enterprise and economic
28   and cultural asset for the City. For more than 50 years, Hospitality House’s Community Arts
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                                   5
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 7 of 41




 1   Program has been the City’s only free fine arts studio and gallery space for low-income and
 2   homeless artists, celebrating art as a vehicle for social change.
 3          29.     Hospitality House’s Community Building Program is a hub for civic engagement
 4   and community-building, volunteerism, and trauma-informed leadership development. Training
 5   in community organizing enables San Francisco residents to participate in social change. Each
 6   year nearly 400 residents take part in at least one civic event. Three members of Hospitality
 7   House’s Board of Directors are graduates of the leadership program.
 8          30.     The Employment Program offers job readiness services, employment and training
 9   resources, and job search support through two neighborhood-based employment resources
10   centers. In 2019, Hospitality House sponsored hiring events with more than 60 employers and
11   more than 200 low-income residents obtained gainful employment.
12          31.     As COVID-19 spread to San Francisco, Hospitality House became concerned
13   about its shelter residents. It understood from CDC guidance and news outlets that there was a
14   concern that individuals living in congregate settings, such as homeless shelters, were at
15   particular risk of spread of the coronavirus and needed to social distance to decrease that risk. It
16   was concerned about the inability to social distance within the shelter. It asked the City for
17   assistance in moving the program’s residents into hotels or motels temporarily during the
18   pandemic. The City declined to do so. As a result, the organization spent thousands of dollars
19   booking hotel rooms to ensure the safety of its shelter residents.
20          32.     During the COVID-19 pandemic, Hospitality House staff have spent numerous
21   hours advocating for the City to move unsheltered residents, including chronically homeless
22   individuals, into empty hotel rooms, even if only temporarily.
23          33.     Hospitality House has also expended funds to purchase tents and Personal
24   Protective Equipment, like masks and hand sanitizer for people who are living on the street.
25          34.     During the City’s implementation of the Stipulated Injunction, Hospitality House
26   has witnessed the most vulnerable unhoused Tenderloin residents left on the streets as the City
27   decided to clear tents block by block without consideration for residents’ health condition or
28   disabilities. Today, Hospitality House continues to spend money paying for private hotel and
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                                      6
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 8 of 41




 1   motel rooms for its shelter participants, many with disabilities, to protect their health and safety
 2   during COVID-19 because the City has not done so. These expenditures take away resources
 3   that the organization would have normally spent on its programs and services.
 4          35.     The City’s failure to adequately implement its homelessness programs and the
 5   disparate exclusion of people with disabilities from those programs frustrates Hospitality
 6   House’s mission to foster the self-sufficiency and cultural enrichment of the unhoused
 7   individuals and communities it serves. Any effort by the City to remove unhoused persons or
 8   their property from public property in the absence of adequate available shelter likewise
 9   frustrates that mission.
10          Coalition on Homelessness
11          36.     Plaintiff/Intervenor COALITION ON HOMELESSNESS (“Coalition”) is a non-
12   profit organization located in the Tenderloin District in the City of San Francisco. The Coalition
13   brings this action as an organizational Plaintiff/Intervenor.
14          37.     The Coalition organizes unhoused people and front-line service providers to
15   create permanent solutions to homelessness while working to protect the human rights of those
16   forced to remain on the streets.
17          38.     The Coalition has been deeply rooted in the Tenderloin since its founding over 30
18   years ago. It was formed by persons experiencing homelessness and front-line service providers,
19   who were frustrated by the lack of systemic solutions to homelessness and the exclusion of
20   homeless people in crafting solutions at the city level.
21          39.     Since its inception, the organization’s work has been led by and centered on the
22   experiences of the unhoused community. The Coalition conducts outreach to approximately 100
23   unhoused persons a week. Their experiences serve as the basis of their advocacy agenda. Much
24   of the Coalition’s outreach is to persons with physical and/or mental impairments.
25          40.     The Coalition’s work is directly informed by the experiences of unhoused
26   persons. The Coalition also employs staff, interns, and volunteers who were formerly homeless.
27   Over 50 percent of the staff and board of the Coalition are currently or formerly homeless.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                                      7
       Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 9 of 41




 1           41.     The Coalition hosts open workgroup meetings focused on human rights and
 2   housing which are attended by allies in the community, service providers, and unhoused
 3   community members. The Coalition develops advocacy strategies and priorities to implement
 4   their agenda throughout the City. Examples of priorities include advocating for additional
 5   housing subsidies, legislation that ensures rights to services such as mental health care, and
 6   funding for a new program that fills a gap in services such as a shelter for homeless women.
 7           42.     The Coalition uses media, public hearings, rallies, legal action, letter-writing
 8   campaigns, and other tactics to elevate the opportunities to exit homelessness for destitute San
 9   Franciscans.
10           43.     In addition, the Coalition operates a street newspaper, Street Sheet, the longest
11   continually running street newspaper in the country. The content is primarily written and
12   produced by unhoused persons and contains articles, poetry, and artwork. Unhoused vendors sell
13   the paper for $2.00 and keep the proceeds to help meet their basic needs.
14           44.     The Coalition has successfully secured thousands of housing subsidies and
15   housing through its campaign work. It has played a key role in the passage of important
16   legislation, including the creation of standards of care in San Francisco’s shelter system, written
17   with substantial input from shelter residents, and the passage of a single standard of care for the
18   mental health system.
19           45.     The Coalition’s 2018 advocacy resulted in obtaining over 360 housing subsidies
20   for homeless youth, families, seniors, and people with disabilities. In the same year, the
21   Coalition also secured 75 long term subsidies for seniors and people with disabilities. In 2019,
22   Coalition on Homelessness partnered with Senior and Disability Action to mobilize people with
23   disabilities.
24           46.     The Coalition receives funding primarily from individual donors, and private
25   foundations, and, to remain independent, does not accept donations from government entities
26   involved in running the homeless system of care, such as Department of Public Health (DPH) or
27   Department of Homelessness Services and Housing (DHSH).
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                                     8
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 10 of 41




 1          47.     When the COVID-19 pandemic hit San Francisco, the Coalition swiftly
 2   reformulated its structure to ensure the safety of people living in shelters, on the streets, in parks,
 3   and in vehicles.
 4          48.     Coalition staff set up daily COVID-19 policy calls and the Coalition brought on
 5   additional staff to respond to the COVID-19 crisis’s impact on San Francisco’s unhoused
 6   residents, including a volunteer researcher from UC Berkeley, a team of interns, and 10
 7   unhoused individuals who conduct outreach on the street and serve as expert informants on
 8   conditions. The Coalition also hired an outreach coordinator and a COVID-19 policy director.
 9          49.     The Coalition created three working groups focused on (1) testing and congregate
10   settings, (2) hotel rooms and housing, and (3) safety on the streets. Each workgroup is staffed by
11   Coalition employees and has a significant number of housed and unhoused community
12   participants who give input, conduct outreach, and design campaigns to apply pressure on
13   policymakers. Workgroups focus on ensuring that the City remembers and serves the unhoused
14   community, including chronically homeless individuals, during the COVID-19 pandemic. Some
15   examples of Coalition’s work during COVID-19 include bringing together medical experts to
16   formulate a panel and release a report on the importance of using hotel rooms to provide
17   individual housing during the COVID-19 crisis; assisting the City with coordinating,
18   troubleshooting, and conducting outreach for a COVID-19 testing effort in the Tenderloin
19   neighborhood; monitoring violations of the rights of unhoused community members; and
20   assisting the City with setting up an organized encampment in the Tenderloin.
21          50.     The Coalition is deeply concerned by the increasingly crowded nature of the
22   streets in the City during the COVID-19 pandemic and the risk of ongoing community spread of
23   the virus among unhoused San Franciscans who do not have access to safe, indoor, individual
24   housing units where they can shelter in place.
25          51.     The Coalition has diverted its resources to provide services to unhoused persons
26   because the City failed to act. Much of the Coalition’s work budget, except office administrative
27   functions of accounting, payroll, development, fundraising, shifted to respond to and mitigate the
28   City’s failure to provide housing and other basic protections for unhoused people during the
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                                     9
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 11 of 41




 1   COVID pandemic. The Tenderloin is the geographic center of the Coalition’s work and
 2   COVID-19’s impact on San Francisco’s homeless population.
 3          52.     Previously, the Coalition’s work centered on human rights generally of the
 4   unhoused community and housing justice for unhoused San Franciscans. In the last few months,
 5   the Coalition has had to pivot to COVID-19-related work. For example, the Coalition’s human
 6   rights staff split their efforts into two areas of work: (1) testing and how to stay safe in
 7   congregate living, and (2) safety on the streets during the pandemic.
 8          53.     The Coalition also previously focused on decreasing criminalization, and staff is
 9   now focused on outreach to Tenderloin residents. Staff spends hours each day coordinating
10   COVID-19 testing for the Tenderloin neighborhood. They distribute tents, masks, and hand
11   sanitizer to street-based residents.
12          54.     Staff is also monitoring and helping with de-escalation efforts in the organized
13   sleeping camp in the Tenderloin.
14          55.     The Coalition has opposed the removal of tents from public property without
15   adequate relocation plans and protection of the legal rights of those being relocated.
16          56.     The Coalition’s Housing Justice staff usually focuses on conducting outreach to
17   families in shelters and residential hotels and fighting for housing. Because of the City’s failure
18   to adequately address the needs of homeless residents during the pandemic, the Housing Justice
19   staff is now focused on trying to get as many people as possible into hotel rooms, monitoring the
20   conditions in hotels, and mobilizing the community to apply for newly created jobs in COVID-
21   19 hotels.
22          57.     Coalition staff has also diverted resources to monitor a settlement agreement
23   reached between the City and Plaintiffs in the UC Hastings v. City and County of San Francisco
24   case. This includes having staff and volunteers on site at specific city blocks as the City moved
25   people into alternative shelter, advocating on behalf of each individual in order to retain personal
26   belongings, and making sure that the placements offered are appropriate for persons with
27   disabilities. Since the implementation of the Stipulated Injunction, Coalition staff work from
28   morning to evening to advocate for appropriate placements for unhoused individuals in the
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          10
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 12 of 41




 1   Tenderloin. Therefore, Coalition are diverted from working with other unhoused individuals who
 2   are not at city designated blocks even if they are higher risk for severe illness if the individual
 3   were to contract coronavirus.
 4          58.     The Coalition halted its Street Sheet production for several months, and is also
 5   now instead focused on online production of materials related to COVID-19. Staff used printing
 6   funds to offer grants to unhoused newspaper vendors who are now out of work. They raised
 7   additional funds to distribute grants to vendors in the Tenderloin and other areas of the City so
 8   that vendors can survive. Street Sheet resumed its normal operations on or around July 3, 2020.
 9          59.     Due to the City’s inaction, the Coalition has spent hundreds of hours that it could
10   have devoted to its traditional work and programs.
11          60.     The City’s failure to adequately implement its homelessness programs, and the
12   disparate exclusion of people with disabilities from those programs, frustrates the Coalition’s
13   mission to organize homeless people and front line service providers to create permanent
14   solutions to homelessness, while working to protect the human rights of those forced to remain
15   on the streets. Any effort by the City to remove unhoused persons or their property from public
16   property without adequate and necessary protection of those people’s legal rights frustrates that
17   mission.
18          Faithful Fools
19          61.     Plaintiff/Intervenor FAITHFUL FOOLS is a non-profit organization located in
20   the Tenderloin District in the City of San Francisco. Faithful Fools brings this action as an
21   organizational Plaintiff/Intervenor.
22          62.     Faithful Fools is a nonprofit organization that fosters awareness and analysis of
23   deteriorating social conditions in the United States and the world at large, seen from the level of
24   the streets, and facilitates individual and collective responses thereto.
25          63.     Faithful Fools owns its building in the Tenderloin District.
26          64.     In her youth, Faithful Fools’ Co-director Sarah Matthias Dennison (aka Sam
27   Dennison) was homeless, living in her car in the Tenderloin District. Relying on the kindness
28   and generosity of organizations like the Plaintiffs/Intervenors herein, she eventually was able to
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          11
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 13 of 41




 1   return to college and obtain housing. She brings her experiences with poverty and homelessness
 2   to her work at Faithful Fools, in turn shaping the work that the organization does in the
 3   community.
 4          65.       Faithful Fools is dedicated to addressing the needs of the visibly growing numbers
 5   of people living on the streets.
 6          66.       Faithful Fools runs programs for Tenderloin residents, including a weekly
 7   interfaith Bible study session, movie nights, working groups, street retreats, and writing
 8   workshops. Faithful Fools also provides direct services to homeless individuals by working, side
 9   by side, with them to navigate the complex housing system as they seek to exit homelessness.
10   Faithful Fools also provides direct services to individuals living in low-income housing,
11   providing grocery shopping, accompaniment to medical appointments, and other services.
12          67.       Faithful Fools serves and represents unhoused people in San Francisco, many of
13   whom are disproportionately living with disabilities.
14          68.       There is a community of unhoused persons who reside on the sidewalk outside of
15   Faithful Fools. Staff regularly provide support to these individuals by helping them access food
16   and water, enroll in the Coordinated Entry System (CES), and attend court dates, as well as
17   medical, legal, and housing appointments. One member of Faithful Fools staff provides one-on-
18   one trauma resolution therapy to individuals living on the sidewalk and in tents.
19          69.       In the last nine years, all of the people who have lived on the sidewalk in front of
20   Faithful Fools have been African American, and many have had disabilities. Many have
21   experienced intergenerational poverty and the effects of systemic racism, including frequent
22   incarceration.
23          70.       Faithful Fools is committed to addressing racism and the fundamental human
24   rights of the people in the Tenderloin neighborhood.
25          71.       Faithful Fools is also committed to the well-being of their housed neighbors.
26   They are committed to the principle that no one’s human rights can be intentionally abridged for
27   the sake of another person’s human rights.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          12
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 14 of 41




 1          72.     Faithful Fools has spent thousands of dollars providing additional services to
 2   unhoused individuals, including chronically homeless individuals, due to the City’s inaction
 3   during the current pandemic. Faithful Fools estimates that it has spent approximately $2,000 on
 4   tents for persons trying to shelter in place on the streets. It has also spent additional funds on
 5   providing hotel rooms to homeless persons who are at risk of getting COVID-19.
 6          73.     Faithful Fools’ costs have also increased. After the City’s shelter in place order
 7   went into effect, the co-directors of Faithful Fools asked the City for additional toilets, hand
 8   washing stations, and water to provide to unhoused persons. The City failed to adequately
 9   respond. So, Faithful Fools has had to seek donations of water, hand sanitizer, and masks to
10   distribute these essential items to people living in the streets. Faithful Fools would have
11   ordinarily used donations to operate its programs and services for unhoused persons.
12          74.     The City’s failure to adequately implement its homelessness programs and the
13   disparate exclusion of people with disabilities from those programs frustrates Faithful Fools’
14   mission to support unhoused members of the community. Faithful Fools has had to advocate on
15   behalf of unhoused individuals with physical disabilities from being placed in hotels rooms that
16   were inaccessible for individuals with limited mobility and utilized a wheelchair. The lack of
17   accessible hotel rooms has diverted many hours of Faithful Fools’ resources to ensure that
18   individuals are provided accessible units and placements. Any effort by the City to remove
19   unhoused persons or their property from public property in the absence of adequate available
20   shelter likewise frustrates that mission.
21                                   IV.     LEGAL BACKGROUND
22          75.     The Americans with Disabilities Act (“ADA”) was enacted “to provide clear,
23   strong, consistent, enforceable standards addressing discrimination against individuals with
24   disabilities.” 42 U.S.C. §12101(b)(2). The ADA recognizes individuals with disabilities will
25   experience discrimination in critical areas such as housing, public accommodations, health
26   services, and access to public services and will “continually encounter various forms of
27   discrimination, including outright intentional exclusion.” Id. §12101(a)(3), (5).
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          13
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 15 of 41




 1            76.    Title II of the ADA mandates that “[n]o qualified individual with a disability
 2   shall, by reasons of such disability, be excluded from participation in, or be denied the benefits
 3   of, the services, programs, or activities of a public entity, or be subjected to discrimination by
 4   any such entity.” Id. §12132.
 5            77.    The ADA’s non-discrimination mandate includes an affirmative duty on the part
 6   of public entities like the City to “make reasonable modifications in policies, practices, or
 7   procedures when the modifications are necessary to avoid discrimination based on disability,
 8   unless the public entity can demonstrate that making the modifications would fundamentally
 9   alter the nature of the service, program, or activity.” 28 C.F.R. §35.130(b)(7)(i).
10            78.    Section 504 of the Rehabilitation Act of 1973 provides, “No otherwise qualified
11   individual with a disability in the United States . . . shall, solely by reason of her or his disability,
12   be excluded from the participation in, be denied the benefits of, or be subjected to discrimination
13   under any program or activity receiving Federal financial assistance”. 29 U.S.C. §794(a).
14            79.    The Eighth Amendment to the United States Constitution and Article I, Section
15   17, of the California Constitution prohibits the infliction of cruel and unusual punishment. The
16   Eighth Amendment “preclude[s] the enforcement of a statute prohibiting sleeping outside against
17   homeless individuals with no access to alternative shelter”. Martin v. City of Boise, 920 F. 3d
18   584, 617 (9th Cir. 2019). “[J]ust as the state may not criminalize the state of being ‘homeless in
19   public places,’ the state may not ‘criminalize conduct that is an unavoidable consequence of
20   being homeless — namely sitting, lying, or sleeping on the streets.’” Id. at 1048 (quoting Jones
21   v. City of Los Angeles, 444 F. 3d 1118, 1127 (9th Cir. 2006)).
22            80.    Furthermore, “the Fourth and Fourteenth Amendments protect homeless persons
23   from government seizure and summary destruction of their unabandoned, but momentarily
24   unattended, personal property.” Lavan v. City of Los Angeles, 693 F.3d 1022, 1024 (9th Cir.
25   2002).
26            81.    California Welfare and Institutions Code section 17000 mandates that each county
27   in California shall relieve and support its indigent and disabled residents who cannot support
28   themselves. San Francisco City and County administer a program under section 17000, et seq.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          14
         Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 16 of 41




 1            82.     Section 17000 provides:
              Every county and every city and county shall relieve and support all incompetent,
 2            poor, indigent persons, and those incapacitated by age, disease, or accident,
 3            lawfully resident therein, when such persons are not supported and relieved by
              their relatives or friends, by their own means, or by state hospitals or other state or
 4            private institutions.

 5            83.    Welfare and Institutions Code section 10000 defines the purpose of these

 6   obligations as follows:
             The purpose of this division is to provide for protection, care, and assistance to
 7           the people of the state in need thereof, and to promote the welfare and happiness
             of all of the people of the state by providing appropriate aid and services to all of
 8
             its needy and distressed. It is the legislative intent that aid shall be administered
 9           and services provided promptly and humanely, with due regard for the
             preservation of family life, and without discrimination on account of ancestry,
10           marital status, political affiliation, or any characteristic listed or defined in Section
             11135 of the Government Code. That aid shall be so administered and services so
11           provided, to the extent not in conflict with federal law, as to encourage self-
             respect, self-reliance, and the desire to be a good citizen, useful to society.
12

13                                   V.      FACTUAL BACKGROUND

14         A. HOMELESSNESS IN THE TENDERLOIN NEIGHBORHOOD

15            84.    There are over 8,000 unhoused people in San Francisco, including 5,180 who are

16   unsheltered, according to the 2019 point-in-time street and shelter count.

17            85.    Approximately 3,656 unhoused people live in District 6, which contains the

18   Tenderloin Neighborhood.

19            86.    Over the last several years, the number of unsheltered individuals has steadily

20   increased, due in part to the dearth of emergency shelters and permanent affordable housing

21   available in the City’s housing market.

22            87.    Shelters and other essential services have become even scarcer since January

23   2020, and, as a result, the number of tents occupied by unhoused persons has increased 285

24   percent since January, according to the Tenderloin Neighborhood Plan for COVID-19.1

25            88.    Since June 12, 2020, the City has provided hotel rooms for approximately 600

26   people experiencing homelessness in San Francisco.

27   1
      Tenderloin Neighborhood Plan for COVID-19, revised May 6, 2020, available at
28   https://sf.gov/sites/default/files/2020-05/Tenderloin_Neighborhood_Plan_May_6_2020.pdf

     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          15
         Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 17 of 41




 1            89.   A disproportionate number of unhoused San Franciscans have disabilities. The
 2   City’s most recent 2019 Homeless Count and Survey found: Seventy-four percent (74%) of
 3   respondents reported living with one or more health conditions, compared to 68% in 2017. These
 4   conditions included chronic physical illnesses, physical disabilities, chronic substance use, and
 5   severe mental health conditions. In 2019, twenty-seven percent (27%) of respondents reported
 6   having physical disabilities. Sixty-nine percent (69%) of respondents reported their condition
 7   limited their ability to hold a job, live in stable housing, or take care of themselves, compared to
 8   53% in 2017.2 In contrast, Census data indicate that only 5.9% of San Francisco residents under
 9   age 65 identify as having a disability.
10            90.   These individuals struggle to meet the necessities of life and often combat mental
11   illness, substance abuse issues, physical disabilities, or any other combination of these
12   impairments.
13            91.   Unhoused persons have resided in the Tenderloin Neighborhood and other
14   neighborhoods in the City for many years. Many have close ties with other unhoused persons as
15   well as a sense of community in the neighborhood in which they live. Some have close family
16   relations who live in low-income housing (SROs) to whom they have responsibilities including
17   paying rent, picking up medication and groceries, and going to medical appointments. Others
18   have a close connection to service providers. These relationships form a strong bond of
19   community among housed and unhoused residents in the Tenderloin. They receive much-needed
20   services from Faithful Fools, Hospitality House, the Coalition on Homelessness, and other
21   organizations, including food, shelter, and assistance with handling citations they receive from
22   police as a result of their being homeless.
23         B. THE CITY’S HOMELESS PROGRAMS AND SERVICES
24            92.   In 2016, the City of San Francisco created the Department of Homelessness and
25   Supportive Housing (DHSH), a full system program that aims to engage homeless services and
26   programs through multiple local, state, and federal funding sources to meet the needs of its
27
     2
      San Francisco Homeless Count and Survey Comprehensive Report (2019) 28, available at
28   http://hsh.sfgov.org/wp-content/uploads/FINAL-PIT-Report-2019-San-Francisco.pdf
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          16
         Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 18 of 41




 1   community. The City’s homeless program and services’ vision is to end homelessness for as
 2   many people as possible through a framework developed in 2016 by DHSH called the
 3   Homelessness Response System (“Homelessness Response System”). The Homelessness
 4   Response System receives over $44 million annually from the federal Department of Housing
 5   and Urban Development (HUD).
 6            93.   The Homelessness Response System strives to provide housing to individuals
 7   experiencing homelessness. In the absence of the ability to house, the Homelessness Response
 8   System seeks to provide unhoused individuals with food, shelter, outreach, health care, and other
 9   forms of assistance. Since 2016, this Homelessness Response System has helped approximately
10   5,500 people exit homelessness through housing, rent subsidies, and reunification programs. The
11   Homelessness Response System aims to reduce chronic homelessness by 50 percent.3
12            94.   The central strategy to reducing chronic homelessness in the Homelessness
13   Response System is the creation of a “Housing Ladder” to move residents living in Permanent
14   Supportive Housing to other subsidized housing, “thereby opening up Permanent Supportive
15   Housing units for chronically homeless clients.”4 The Homelessness Response System also has a
16   strategic framework roadmap for addressing street homelessness.
17            95.   In its 2019 implementation, the Homelessness Response System reduced chronic
18   homelessness among Veterans and moved families and individuals from Permanent Supportive
19   Housing to affordable housing. This created new openings for individuals experiencing
20   homelessness. The Homelessness Response System implemented the Whole Person Care Medi-
21   Cal waiver pilot program, adding housing navigation services and greatly expanded housing
22   3
       HUD defines a chronically homeless individuals as meeting the following two criteria:1) an
23   individual who is homeless and resides in a place not meant for human habitation, and has been
     homeless and resides in such a place for at least one year or on at least four separate occasions in
24   the last 3 years; and 2) the individual has a disability such as diagnosable substance use disorder,
     serious mental illness, development disability, post-traumatic stress disorder, cognitive
25
     impairments resulting from a brain injury, or chronic physical illness or disability. 42 U.S.C. §
26   11360 at 401(2) of the McKinney-Vento Homeless Assistance Act.
     4
       Department of Homelessness and Supportive Housing, City and County of San Francisco, at 7.
27   Dated October 2017. Available online at: http://hsh.sfgov.org/wp-content/uploads/2017/10/HSH-
     Strategic-Framework-Full.pdf.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          17
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 19 of 41




 1   stabilization services. Finally, the program expanded its system to include more housing units for
 2   individuals with mental illness using California’s No Place Like Home initiative and to refine
 3   and improve care coordination services to match service level with need. The Coordinated Entry
 4   System’s purpose is to ensure that housing resources would be available for chronically
 5   homeless individuals who face the highest barriers in entering and sustaining housing.
 6          96.     Using the Coordinated Entry System (CES), a HUD-funded program, the
 7   Homelessness Response System estimates 3,600 chronically homeless adults will be placed in
 8   Permanent Supportive housing by 2022. And to achieve its goal of a 50 percent reduction of
 9   chronic homelessness, the City will need to use additional resources and interventions.
10          97.     The City denies access to its Homelessness Response System through its entry
11   system, partially due to its misapplication of the Vulnerability Index-Service Prioritization
12   Decision Assistance Tool (VI-SPDAT). Each individual that wants access to the Homelessness
13   Response System must be entered into the CES. The CES then provides referrals for the
14   individual to be assessed for vulnerability through the VI-SPDAT. Upon information and belief,
15   in San Francisco, the VI-SPDAT has been modified to assess the needs of individuals for the
16   local services and programs available through the DHSH or Homelessness Response System.
17   However, the VI-SPDAT does not assess a person’s medical history, the severity of disability, or
18   appropriateness of current living arrangements. Plaintiffs/Intervenors have seen homeless
19   individuals with severe disabilities be assessed as a low priority under the City’s VI-SPDAT
20   assessment tool, even though they are living in inappropriate living arrangements such as a
21   shelter bed or on the streets with a chronic health disorder.
22          98.     At no time has the City’s implementation of its Homelessness Response System
23   included a process to appropriately assess and accommodate the needs of homeless individuals
24   with disabilities. Therefore, the City’s Homelessness Response System has discriminated against
25   homeless individuals with disabilities.
26      C. CRIMINALIZATION OF HOMELESSNESS AND CONFISCATION OF
27          UNHOUSED PEOPLE’S PROPERTY
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          18
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 20 of 41




 1           99.     Upon information and belief, the City has tried to implement the Homelessness
 2   Response System, yet simultaneously engaged in activities that punish unhoused people for their
 3   continued homelessness, including the clearance of encampments and seizure of homeless
 4   individuals’ personal property. These activities have a disparate impact on people with
 5   disabilities.
 6           100.    The City has a historical practice of engaging in “sweeps” of unsheltered
 7   Tenderloin residents, often in response to complaints from housed residents through its 311
 8   complaint system. City staff issue citations or threatens to issue citations to anyone who does not
 9   move along.
10           101.    City staff also conduct routine warrant checks on unhoused people and arrest
11   anyone who has an outstanding warrant, simply to remove them from the street.
12           102.    The City unlawfully confiscates property that is not trash or abandoned, and in
13   many circumstances destroys it instead of preserving it as is required by City policy.
14           103.    In the limited circumstances that the City does bag and tag an unhoused person’s
15   items, people have trouble accessing the facility in which the City keeps the belongings.
16           104.    The City refuses to store items it determines as “bulky” and disposes of such
17   items. A common example is that, when someone stores their belongings in a cart, the City will
18   take the entire cart and throw it away.
19           105.    The City often does not give people with disabilities enough time to move their
20   personal belongings, even if they have physical or mental disabilities that are impairing their
21   ability to comply with City staff commands.
22           106.    The sweeps have resulted in the detention, citation, and arrest of homeless
23   individuals based on allegations of quality of life ordinances, such as sitting, sleeping, and
24   property storage violations.
25           107.    The City has also conducted sweeps where City workers have confiscated and
26   destroyed the property of homeless individuals, including the destruction of important
27   documents, medication, and essential belongings that made it harder for homeless individuals to
28   participate in the Homelessness Response System. Without proper documentation or access to
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          19
         Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 21 of 41




 1   medication, an individual faces barriers to being appropriately assessed and placed in homeless
 2   services or programs.
 3            108.   The City conducted these enforcements even though there was a clear lack of
 4   emergency shelter beds available in the City. Before the COVID-19 public health orders and
 5   guidelines, the City consistently had a 1200-person waitlist for individuals waiting for a single
 6   bed in the Homelessness Response System’s shelter services. The City did not offer available
 7   shelter to persons before conducting these sweeps.
 8            109.   Even if there were adequate shelter or navigation center beds, not all would be
 9   accessible to people with disabilities. For example, people with trauma and other mental health
10   concerns frequently are unable to sleep in congregate settings. Additionally, many mobility
11   issues are not evident if an individual does not use a wheelchair, so stairs and other barriers may
12   be an unidentified issue when the City does not comprehensively assess a person’s disability.
13   The City does not adequately determine whether a shelter placement is appropriate before it
14   offers the placement to an unhoused person with disabilities.
15         D. UNHOUSED PERSONS’ VULNERABILITY TO COVID-19
16            110.   The U.S. Centers for Disease Control and Prevention (CDC) issued interim
17   guidance noting that people who are homeless are a particularly vulnerable group.5
18            111.   The CDC also issued guidance to local and state governments regarding homeless
19   encampments, recommending that “if individual housing options are not available, allow people
20   who are living unsheltered or in encampments to remain where they are. Clearing encampments
21   can cause people to disperse throughout the community and break connections with service
22   providers. This increases the potential for infectious disease spread.”6
23

24
     5
       Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19):
25
     Homelessness (Apr. 13, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
26   precautions/homelessness.html.
     6
       Centers for Disease Control and Prevention, Coronavirus Disease 2019: Interim Guidance on
27   People Experiencing Unsheltered Homelessness (rev. May 13, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-shelters/unsheltered-
28   homelessness.html#isolation.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          20
         Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 22 of 41




 1            112.    The California Department of Public Health along with several other state
 2   agencies issued guidance issued guidance reaffirming "the need for communities to provide non
 3   congregate sheltering (NCS) for people experiencing homelessness to protect human life, and
 4   minimize strain on health care system capacity during the pandemic..."7
 5            113.    The Tenderloin’s unhoused population is at increased risk of contracting COVID-
 6   19 because they do not have safe places to self-isolate or adequate access to hygiene facilities
 7   and medical care.
 8            114.    In April, nearly 100 residents tested positive for COVID-19 at Multi-Service
 9   Center South (“MSC South”), the City’s largest homeless shelter, demonstrating the enormous
10   risk of the virus spreading quickly through shelters and other congregate settings.
11            115.    Recent reports and studies confirm that unhoused people are exceptionally
12   vulnerable to infection and serious illness or death from COVID-19. Dr. Margot Kushel, Director
13   of the University of California San Francisco (UCSF) Center for Vulnerable Populations and an
14   expert on the health effects of homelessness, notes that homeless individuals’ health resembles
15   that of people twenty to twenty-five years older.
16            116.    A University of Pennsylvania study found that unhoused individuals infected with
17   COVID-19 are twice as likely to be hospitalized, two to four times more likely to require critical
18   care, and two to three times more likely to die from the virus than the general population.
19            117.    These risk factors have a particularly devastating impact on people of color, who
20   are far more likely to be homeless than white people in San Francisco. The significant racial
21   disparities in outcomes related to COVID-19 are amplified among the unhoused populations in
22   San Francisco.
23            118.    Upon information and belief, the deaths of unsheltered homeless individuals have
24   at almost tripled since the pandemic began. Plaintiffs/Intervenors are informed and believe that,
25   during the four months from March 1 to June 30, 2020, there were 97 deaths of unhoused
26   persons in San Francisco, compared to 34 deaths from this time last year. Most of these deaths
27   7
      https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
28   19/Individuals_Experiencing_Homelessness.pdf

     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          21
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 23 of 41




 1   occurred in the Tenderloin District. This information suggests that disruptions and changes due
 2   to the current emergency has had a severe effect on people experiencing homelessness.
 3      E. THE CITY’S POLICIES AND PRACTICES REGARDING UNHOUSED
 4          PERSONS DURING COVID-19
 5          Shelter in Place Orders and Sweeps of Unhoused Persons
 6          119.    On March 16, 2020, the City announced an Executive Order C19-07 requiring,
 7   among other things, that San Francisco residents shelter in place in their homes. The Order
 8   exempts unhoused persons, who do not have homes in which to shelter.
 9          120.    Consistent with the CDC and California Department of Public Health’s guidance,
10   and following intensive advocacy by Plaintiff/Intervenor Coalition on Homelessness, during the
11   months of April and May the City stopped sweeping encampments and committed to not taking
12   tents. Plaintiffs/Intervenors understand this policy change was a temporary response to the
13   pandemic, not a long-term reformulation of the City’s approach to homelessness.
14          121.    The City has since resumed sweeps of unhoused persons. Data shows that from
15   March 9, 2020 to July 9, 2020, the City cited or arrested people for unlawful lodging outside
16   and/or violating the shelter in place order a total of 553 times.
17          Changes to San Francisco’s Homeless Response System
18          122.    The City’s Homelessness Response System was drastically affected when
19   COVID-19 hit and the need for its services was made more evident. Before the pandemic,
20   unhoused San Franciscans could either call 311 or go through San Francisco’s Department of
21   Homelessness and Supportive Housing’s Homelessness Response System to try and obtain
22   shelter. While there was already an inadequate number of shelter beds to meet the needs of San
23   Francisco’s unhoused residents before the COVID-19 pandemic, the pandemic has drastically
24   decreased the amount of available shelter; shelters are no longer accepting new residents.
25   Currently, the shelter waitlist is closed. The Department of Homelessness and Supportive
26   Housing ended new postings, referrals, and reservations into temporary shelter programs.
27          123.    As of July 28, 2020 shelters have not returned to full capacity.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          22
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 24 of 41




 1           State and City Initiatives for Providing Non-Congregate Housing to Unhoused
 2   Persons
 3           124.   On April 3, 2020, Governor Newsom announced Project Roomkey, a statewide
 4   program to prevent the spread of COVID-19 among unhoused individuals by providing
 5   temporary housing in hotels. Through Project Roomkey, FEMA reimburses 75 percent of the
 6   cost to rent hotel rooms for individuals who have tested positive for COVID-19, have been
 7   exposed to COVID-19, are over 65 years old, or have underlying medical conditions that put
 8   them at high risk.
 9           125.   Consistent with state policy to rapidly house significant numbers of unhoused
10   people, on April 14, 2020, the Board of Supervisors unanimously enacted Ordinance No. 69-20
11   as an emergency ordinance. The Ordinance enacted additional Homelessness Response System
12   services that required the City to procure 8,250 private hotel rooms. Ordinance at Section 3(a).
13   The Ordinance required that the City obtain seven thousand hotel or motel rooms for people
14   experiencing homelessness in San Francisco, including people residing in a City shelter or
15   navigation center, people who are currently unsheltered, and unhoused people being released
16   from jails.
17           126.   The Ordinance took effect upon adoption by the Board of Supervisors and was
18   returned unsigned by Mayor Breed. It is therefore the law of the City.
19           127.   The City has legal authority to commandeer private property during a declaration
20   of local emergency.
21           128.   To date, the City still has not leased the required number of rooms for unhoused
22   people, and Mayor Breed had repeatedly made public statements indicating that her
23   administration does not intend to do so. According to one report, she was “adamant that it’s not
24   realistic to move the entire homeless population inside [and stated that] ‘[i]f it were that easy we
25   would have done it a long time ago.’”
26           129.   The City established the COVID-19 Alternative Housing Program “to provide
27   emergency, temporary housing and shelter options for individuals who are directly affected by
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          23
         Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 25 of 41




 1   coronavirus, or are at high risk of adverse impacts if they contract the virus.” 8 The Alternative
 2   Housing Programs include placements in hotel and RV units for vulnerable populations,
 3   congregate beds for vulnerable populations, and hotel units for essential workers. The City also
 4   identified has several priority populations for COVID-19 Alternative Housing, which are:
 5   individuals diagnosed with COVID-19 or people “under investigation” without a space to safely
 6   isolate, COVID-negative individuals experiencing homelessness, many of whom are classified as
 7   “vulnerable”, individuals who have recovered from COVID-19 and require a safe space to
 8   shelter in place, and front-line City workers and City-contract workers. Individuals over the age
 9   of 60 and/or those with certain health conditions are required to be prioritized for non-congregate
10   settings according to the City’s policies.
11            130.   Upon information and belief, the City was also provided trailers and recreational
12   vehicles (RVs) to help accommodate its homeless population, but on or around May 28, 2020,
13   the City sent 29 RVs back to the State.
14            131.   Despite the Centers for Disease Control and Prevention (“CDC”) guidelines and
15   the State’s incorporation of those guidelines in its funding priorities, upon information and
16   belief, the City did not adequately identify, conduct outreach, or assess all individuals who
17   would fall into the higher risk categories for severe illness if they contracted COVID-19.
18            132.   Many homeless individuals with disabilities who fall within these higher-risk
19   categories were not given the option of placement in Project Roomkey or RV trailers through the
20   City’s Alternative Housing Program.
21            133.   As of July 27, 2020, the City had leased 2,407 hotel rooms for unhoused
22   individuals, and only 1,901 of those rooms were occupied.9 The City, using federal and state
23   funds, is leaving leased hotel rooms empty while homeless individuals on the streets have
24   nowhere to go to mitigate exposure to COVID-19.
25            Tenderloin Neighborhood Plan
26   8
      COVID-19 Alternative Housing, The City of San Francisco. Available at:
     https://data.sfgov.org/stories/s/4nah-suat (last visited on July 28, 2020).
27
     9
      See COVID-19 Alternative Housing, https://data.sfgov.org/COVID-19/COVID-19-Alternative-
28   Housing-Sites/qu2c-7bqh (Last Visited July 28, 2020).
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          24
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 26 of 41




 1           134.   On May 4, 2020, the City issued a draft Tenderloin Neighborhood Plan for
 2   COVID-19, which aimed to: address encampments by offering safe sleeping alternatives to
 3   unsheltered individuals; facilitate social distancing compliance by closing streets and parking;
 4   ensure that housed residents in the Tenderloin have safe passage and access to their homes and
 5   businesses; improve access to hygiene stations, restrooms and garbage disposal for unhoused
 6   individuals; address food and water insecurity for housed and unhoused residents alike; increase
 7   police presence in the neighborhood to focus on public safety concerns; increase health services
 8   in the neighborhood; and increase education and outreach to residents and businesses through a
 9   ‘care ambassador’ program.
10           135.   Two days later, the City issued its finalized plan. The plan recommends
11   establishing a program for increasing the number of community outreach workers and
12   ambassadors, improving and formalizing participation and a feedback process with community
13   groups, and increasing outreach to residents and businesses.
14           136.   The City has not fully implemented its community engagement program, and its
15   interaction with community-based organizations and unhoused residents has been disorganized
16   and haphazard.
17      F. UC HASTINGS, et al. v. CITY AND COUNTY OF SAN FRANCISCO
18           137.   On May 4, 2020, Plaintiffs Hastings College of Law, the Tenderloin Merchants
19   and Property Association, and four individuals filed the instant lawsuit, which seeks to eliminate
20   unhoused persons from a neighborhood that Plaintiffs refer to as a “horror show.” Pl. Compl., at
21   ¶ 33.
22           138.   On May 27, 2020, Plaintiffs/Intervenors Hospitality House, the Coalition, Faithful
23   Fools, and 25 other organizations asked the Dean and Chancellor of Plaintiff Hastings College of
24   Law to pledge to protect the human rights of homeless individuals in the litigation. Specifically,
25   the pledge asks that Hastings College of Law not enter into any settlement agreement or
26   advocate for any legal outcome that negatively impacts or criminalizes unhoused Tenderloin
27   residents. The pledge also asks that Hastings respect current CDC guidance regarding tent
28   encampments, in that, if individual housing options are not available or offered to unhoused
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          25
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 27 of 41




 1   residents, the City should allow people to remain where they are to prevent the spread of
 2   COVID-19. The pledge also included a request that Hastings works to ensure that illegal
 3   property confiscation does not result from the litigation.
 4             139.   David Faigman, the Dean and Chancellor of UC Hastings refused to sign the
 5   pledge.
 6             140.   On June 9, 2020, Plaintiffs/Intervenors filed their Motion for Intervention. Four
 7   days later, on June 12, the City and Plaintiffs submitted a proposed Stipulated Injunction to the
 8   Court for approval.
 9             141.   Plaintiffs/Intervenors advocated that the Court should grant intervention and
10   allow Plaintiffs/Intervenors to improve the Stipulated Injunction to protect the interests of
11   unhoused persons. The agreement contained no policies or procedures for determining
12   appropriate placements. Appropriate placement needs to include assessment for medical needs,
13   social needs, and access to continuation of services to consider the individuals’ needs. The
14   agreement failed to incorporate the City’s policies and procedures for the prioritization and
15   placement of vulnerable unhoused individuals into the City’s COVID-19 Alternative Housing
16   program; and it did not contain any policies or procedures ensuring that unhoused persons’
17   personal property would not unlawfully confiscated and if taken, would be property stored.
18             142.   On June 30, 2020, the Court granted Plaintiffs/Intervenors’ Motion for
19   Intervention, and also approved the Stipulated Injunction.
20      G. THE STIPULATED INJUNCTION IN UC HASTINGS COLLEGE OF LAW, et al.,
21             v. CITY AND COUNTY OF SAN FRANCISCO
22             143.   The Stipulated Injunction provides a series of actions to be taken by the City “that
23   will reduce the number of tents and other encamping materials and related personal property on
24   sidewalks and streets in the Tenderloin…” ECF No. 71 at 2:8-10.
25             144.   Pursuant to the Stipulated Injunction, the City agreed:
26                a. to offer shelter-in-place hotels to people facing heightened health risks from
27                    COVID-19;
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          26
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 28 of 41




 1              b. to establish safe sleeping villages outside of the Tenderloin to which people can
 2                  relocate;
 3              c. to make available off-street sites in the Tenderloin where people can be moved.
 4                  Id. at 2-3;
 5              d. to cause 70% of the number of tents as counted on June 5, 2020 to be removed
 6                  along with all personal property and their occupants to hotels, safe-sleeping sites,
 7                  off-street sites, or other placements by July 20, 2020. After July 20, 2020, the City
 8                  agreed to use all reasonable efforts to achieve a “shared goal of permanently
 9                  reducing the number of tents, along with all other encamping materials and
10                  related personal property, to zero.” Id. at 3:22-25.
11              e. to continue to offer COVID-19 testing in the Tenderloin, offer free testing to all
12                  persons in the Tenderloin, and work to establish a long-term testing site in the
13                  Tenderloin for the duration of COVID-19. Id. at 4:1-6.
14              f. that during the time it is working to remove at least 70% of the tents from the
15                  Tenderloin it will advise unsheltered persons that tents and other structures cannot
16                  block a doorway, exit, fire escape or be located within five feet of a fire hydrant.
17                  Further, that tents and other structures not make sidewalks impassible or impede
18                  traffic. As the total number of tents is reduced, the City will increase its
19                  enforcement efforts and discourage persons from erecting tents within six feet of a
20                  doorway to a business, residence or transit stop. Id. at 4:7-17.
21              g. that narcotic sales and trafficking laws shall be enforced consistently across the
22                  City. Id. at 4:18-19.
23          145.    The parties agreed to stay the litigation pending approval of the Stipulated
24   Injunction by the San Francisco Board of Supervisors. The Stipulated Injunction will be
25   submitted to the San Francisco Board of Supervisors for approval. If it fails to approve the
26   Stipulated Injunction, Plaintiffs may resume the litigation. Id. at 5:8-17.
27      H. CITY’S IMPLEMENTATION OF STIPULATED INJUNCTION
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          27
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 29 of 41




 1          146.    Beginning on or around June 12, 2020, the City began implementing the
 2   Stipulated Injunction before Court approval and without approval from the Board of Supervisors.
 3          147.    Since implementation of the Stipulated Injunction began, Plaintiffs/Intervenors
 4   have received reports that the City has not been able to provide hotels or other accommodations
 5   with legally adequate accessibility and supportive services.
 6          148.    People in wheelchairs were have been passed over due to a lack of hotels with
 7   necessary elevators.
 8          149.    People in wheelchairs have been passed over for placement in a hotel because
 9   they were unable to make transfer from wheelchair to bed or find independent transportation.
10          150.    In at least one case, an individual who uses a wheelchair and has multiple
11   sclerosis was told by a City worker that she would not get a hotel room on a particular day
12   because the City did not have any accessible rooms available. The City worker said they had to
13   time the placement right, meaning on a day that accessible rooms were available. Upon a room
14   becoming available, the individual then had to prove to the City she was able to independently
15   transfer from her wheelchair to the van before the placement was approved. Upon information
16   and belief, the individual was told that this was necessary because the room was not accessible
17   and the individual would be required to transfer from the chair to her bed without support or
18   assistance.
19          151.    People with disabilities who asked for further details about a hotel before
20   placement in order to determine if it would be appropriate have been denied that opportunity and
21   told they had to accept the placement unseen or receive no placement at all.
22          152.    Upon information and belief, unhoused persons only had a few minutes to decide
23   whether to accept the placement.
24          153.    Upon accepting a placement, the City gave unhoused persons very little time to
25   collect their belongings, and would not allow people to take more than two trash bags of
26   belongings.
27

28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          28
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 30 of 41




 1          154.    In the City’s implementation, the City shifted its focus from prioritizing
 2   individuals based on health factors to placing unhoused individuals in shelter based on their
 3   geographic location and possession of a tent.
 4          155.    Prior to the lawsuit Plaintiffs filed, the Department of Public Health was
 5   responsible for placing unhoused persons in hotels.
 6          156.    Upon information and belief, the City did not assess or create a list of priority
 7   vulnerability groups for the Tenderloin as articulated in its COVID-19 Alternative Housing
 8   Program.
 9          157.    Instead, upon information and belief, the City brought law enforcement officers,
10   staff from the Department of Public Works, and staff from its Healthy Streets Operation Center
11   to move unhoused people out of the Tenderloin, block by block. When the City cleared the
12   block, it put metal barricades up to prevent anyone else from staying at the location cleared.
13          158.    Upon information and belief, once the City identifies a person is eligible for
14   placement on their geographic location, the City does not screen for an unhoused persons’
15   disability needs prior to placing them in a hotel room, safe sleeping site, or congregated shelter
16   such as the Moscone Shelter. Upon information and belief, unhoused persons placed in hotels are
17   screened by a nurse or health professional after the individual has already been placed by the
18   City. Thus, the screening is not for the purposes of determining what placement is appropriate
19   for the person based on their needs because they have already been placed.
20          159.    Upon information and belief, unhoused individuals who fall within the vulnerable
21   priority groups, as defined in the COVID-19 Alternate Housing Program, were not identified as
22   priority groups for placement during the City’s Stipulated Injunction implementation process.
23   The City did not determine which unhoused individuals were part of the vulnerable priority
24   groups and therefore did not provide appropriate non-congregate setting as the Program’s
25   policies and procedures require. On blocks the City did not clear per its actions under the
26   Stipulated Injunction, Plaintiffs/Intervenors have identified numerous unhoused individuals, who
27   are disabled that should have been placed in non-congregate settings. However, the City’s
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          29
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 31 of 41




 1   implementation resulted in a shortage of hotel rooms for vulnerable unhoused individuals, many
 2   with disabilities.
 3           160.    Upon information and belief, those who did not receive a placement were forced
 4   to move to other City blocks so that the City could claim compliance with the Stipulated
 5   Injunction.
 6           161.    The City’s action leaves vulnerable unhoused individuals, many with disabilities,
 7   on blocks that were not the subject of the lawsuit.
 8           162.    One hotel used by the City during implementation had backed up sewage so that
 9   at least one person placed at the hotel experienced rashes, headaches, cold sweats, and felt
10   sick. Despite requesting a reasonable accommodation in writing, the City did not offer to provide
11   a medical assessment. When this person complained about the conditions, she was told the only
12   other option was a congregate setting. This option was not appropriate for her because she is
13   immunocompromised and experienced trauma from repeated sexual assaults at one of the City’s
14   congregate shelters.
15           163.    The City’s implementation of the Stipulated Injunction does not address whether
16   a person may decline an offer of shelter for reasons related to having a disability. For example, a
17   person with a disability might not be able to lie down at a safe sleeping site placement if the beds
18   or cots are not made physically accessible or does not accommodate a person’s mental health
19   disabilities if the person gets triggered for being too close to the next person. A person with
20   complicated health needs might not be able to move to a hotel room or safe sleeping site outside
21   the Tenderloin immediately without a health-conscious process that ensures undisrupted care
22   from health providers, located in the neighborhood. A crowded congregate setting may not be
23   accessible to a person who has mental health symptoms that are triggered by being in a large,
24   crowded space, nor to someone who is at high-risk for contracting COVID-19 due to underlying
25   health conditions.
26           164.    The Stipulated Injunction also does not contain any policies or procedures for
27   ensuring that unhoused persons’ personal property is not unlawfully confiscated and if taken,
28   property stored.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          30
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 32 of 41




 1          165.      Forcing individuals with disabilities to accept shelter placements that are not
 2   accessible, or taking enforcement action against someone who rejects a shelter placement
 3   because it does not meet their disability-related needs, violates those individuals’ rights.
 4          166.      On or around July 3, 2020, the City began offering placements in congregate
 5   shelter settings, contrary to public health guidance for COVID-19.
 6            VI.      PLAINTIFFS/INTERVENORS’ RESPONSE TO PLAINTIFFS’ CLAIMS
 7      A. CONSTITUTIONAL CLAIMS
 8          167.      Plaintiffs’ First, Second, Third, Fourth, Twelfth, and Thirteenth Causes of Action
 9   allege violations of the United States and California Constitutions by the City. All are vague as
10   to the alleged violation and the relationship between the alleged harm and the conduct of the
11   City, failing to adequately state claims.
12          168.      Further, these claims, and the remedies that they allude to, seek to promote
13   Plaintiffs’ interests over the constitutional rights of unhoused residents of the Tenderloin.
14          169.      For example, the Third Cause of Action alleges violation of Plaintiffs’ Fourteenth
15   Amendment due process rights under a state-created danger theory, arguing that “Defendant has
16   affirmatively created or increased the risk that Plaintiffs would be exposed to dangerous
17   conditions, which placed Plaintiffs specifically at risk, and Plaintiffs were harmed as a result.”
18   The exact nature of the danger alleged for purposes of this claim and that danger’s relationship to
19   action by the City is unclear, but the harms to Plaintiffs alleged in the Complaint do not rise to
20   the level necessary to demonstrate a violation of the Fourteenth Amendment under state-created
21   danger theory.
22          170.      In contrast, the seizure and destruction of unhoused persons’ tents and other
23   survival gear in the absence of adequate alternative shelter, exposing them to the elements and
24   depriving them of the means to shelter in place during a pandemic, would result in a tangible and
25   significant danger to unsheltered persons.
26          171.      Likewise, any response by the City to homelessness in the Tenderloin that forces
27   unsheltered people into congregate settings where COVID-19 can spread more easily, or that
28   scatters those people to other locations, would affirmatively increase unhoused Tenderloin
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          31
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 33 of 41




 1   residents’ risk of contracting and spreading the deadly virus. Such action would not only
 2   contravene prevailing public health recommendations but would also result in a state-created
 3   danger to unhoused people.
 4          172.    Plaintiffs also assert unconstitutional takings in their Fourth and Thirteenth
 5   Causes of Action. Neither of these claims is adequately stated, and neither demonstrates an
 6   uncompensated taking that violates the United States or California Constitutions.
 7          173.    In contrast to Plaintiff’s vague and unsupported assertions that the City has
 8   affected a regulatory taking, the City’s historical removal of unhoused persons’ tents and other
 9   property from the Tenderloin’s public sidewalks could have very real impacts on the property
10   rights of unhoused persons, including violation of their rights under the Fourth and Fourteenth
11   Amendments.
12      B. DISABILITY DISCRIMINATION CLAIMS
13          174.    Plaintiffs’ Sixth, Seventh, and Fourteenth Causes of Action—which pertain only
14   to Plaintiff Randy Hughes—allege violations of the Americans with Disabilities Act under Title
15   II, Section 504 of the Rehabilitation Act of 1973, and under the California Disabled Persons Act.
16   They allege that the City has failed to ensure accessible sidewalks. They do not allege specific
17   instances of violation but a more general lack of access due to the alleged presence of unhoused
18   people and their belongings on public sidewalks.
19          175.    Plaintiffs/Intervenors do not dispute the City’s obligation to ensure that sidewalks
20   are accessible. Plaintiffs/Intervenors’ clients, staff, and volunteers, and many other unhoused
21   residents of the City, use wheelchairs or mobility devices. They are likewise harmed when
22   public sidewalks are not passable.
23          176.    The City must balance the interest of its residents, including residents who have
24   disabilities. The City must maintain the accessibility of the City’s public sidewalks, curb ramps,
25   crosswalks, and transit stops for people with disabilities. 28 C.F.R. §35.150; see also 28 C.F.R.
26   §§35.149, 35.104.
27          177.    Unhoused individuals are disproportionately people living with disabilities.
28   Disability laws, including the ADA, require the City to provide reasonable modifications;
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          32
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 34 of 41




 1   sidewalk clearance must not be done at the expense of other people with disabilities’ safety or
 2   rights.
 3             178.   The City can take action that meets its requirements under the ADA and disability
 4   laws without violating the constitutional and disability rights of unhoused residents. For
 5   example, tents can be permitted off to the side with 36-inch passable walkways as opposed to
 6   100-percent clear sidewalks and removal of all unsheltered persons and their tents.
 7             179.   Plaintiffs alone cannot define disability rights within the Tenderloin. Plaintiffs
 8   recognize a disproportionate number of homeless individuals have disabilities. In their
 9   Complaint, Plaintiffs state that “the homeless population itself (an estimated 39% of whom suffer
10   from mental illness).” Pl. Compl. ¶ 28 (citation omitted). However, Plaintiffs fail to assert or
11   protect the constitutional rights of unhoused Tenderloin residents.
12             180.   Further, the City’s implementation of its Homelessness Response System,
13   particularly during the COVID-19 pandemic, has disproportionately excluded or harmed
14   unhoused people with disabilities in the City, as alleged in greater detail below.
15       C. NEGLIGENCE AND NUISANCE CLAIMS
16             181.   Plaintiffs Eighth, Ninth, and Tenth Causes of Action assert allegations of
17   negligence and public and private nuisance against the Defendant due to the presence of people
18   who have no choice but to live on the street during a pandemic. These Causes of Action fail to
19   state a claim for which relief can be granted.
20             182.   Further, the obstructions and nuisances alleged in the Complaint are human
21   beings who have no other place to go, especially during a pandemic. These Causes of Action
22   seek to elevate the Plaintiffs’ “annoy[ance]” and “disturb[ance]” over unhoused persons’
23   constitutional and statutory rights. See Pl. Compl. at ¶ 102.
24             183.   Plaintiffs/Intervenors dispute the allegations that unhoused Tenderloin residents
25   cause criminal activity. For example, Plaintiffs Hughes, Denis, and Villalobos cite alleged
26   criminal behavior in the Tenderloin. But they offer no evidence that unhoused Tenderloin
27   residents conducted criminal behavior. These criminal activity allegations unfairly paint all
28   homeless individuals as criminals without any substantial factual allegations or evidence.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          33
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 35 of 41




 1          184.    Plaintiffs also complain of human waste without acknowledging the lack of
 2   bathroom facilities, especially during COVID-19.
 3        D. THE CITY’S DUTY TO RELIEVE AND SUPPORT INDIGENT RESIDENTS
 4          185.    Plaintiffs’ Eleventh Cause of Action alleges broadly that the City is violating its
 5   mandatory duty under Welfare and Institutions Code Section 17000 to provide medical care for
 6   the indigent. They further allege that basic shelter is medically necessary because it is
 7   reasonable and necessary to protect life, to prevent significant illness or significant disability, or
 8   to alleviate severe pain.
 9          186.    Welfare and Institutions Code section 17000 mandates counties10 to “relieve and
10   support all incompetent, poor, and indigent persons.”
11          187.    Welfare and Institutions Code section 10000 states the purpose of these
12   obligations is to provide “appropriate aid and services to all of [the State’s] needy and
13   distressed…promptly and humanely…” A legislatively declared purpose of public medical care
14   programs is to “promote the welfare and happiness of all of the people of the state” by providing
15   appropriate aid and services to all needy and distressed.
16          188.    Welfare and Institutions Code Section 17000 imposes an independent duty on
17   counties to provide a subsistence medical care program. See Hunt v. Super. Ct., 21 Cal. 4th 984,
18   991 (1999).
19          189.    Sections 17000 and 10000 mandate that “medical care be provided to indigents . .
20   . promptly and humanely.” The California Supreme Court has interpreted this statute as
21   imposing a mandatory duty to provide a system of “last resort” subsistence medical care—a level
22   of care which does not lead to unnecessary suffering or endanger life and health—to all
23   medically indigent residents. Id. at 1012-15.
24          190.    Counties must provide “‘medically necessary’ care, not just emergency care.”
25   County of Alameda v. State Bd. of Control, 14 Cal. App. 4th 1096, 1108 (1993) (quoting Bay
26   Gen. Cmty. Hosp. v. County of San Diego, 156 Cal. App. 3d 944, 957 (1984)).
27   10
       Welfare and Institutions Code section 17000, which requires counties to relieve and support
28   their indigent residents, applies to the City in its capacity as a city and county.

     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          34
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 36 of 41




 1           191.       There is no discretion to fail to provide this medically necessary care. County of
 2   San Diego v. State of Cal., 15 Cal.4th 68 (1997).
 3           192.       “Medically necessary” is defined by statute: “[A] service is ‘medically
 4   necessary’ or a ‘medical necessity’ when it is reasonable and necessary to protect life, to prevent
 5   significant illness or significant disability, or to alleviate severe pain.” Welf. & Inst. Code §
 6   14059.5(a).
 7           193.       Plaintiffs/Intervenors take the position that, during a public health emergency, the
 8   City must provide medically necessary shelter to unsheltered individuals to protect life, to
 9   prevent significant illness or significant disability, or to alleviate severe pain under Welfare and
10   Institutions Code Section 14059.5(a).
11               VII.     PLAINTIFFS/INTERVENORS’ CLAIMS AGAINST THE CITY
12           194.       The City fails appropriately provide access to unhoused individuals to its COVID-
13   19 Alternative Housing program.
14           195.       Furthermore, the City’s failure and refusal to ensure that implementation of the
15   Stipulated Injunction fully complies with federal disability law has proximately resulted in harm
16   to unhoused Tenderloin District residents, including denials of placement in hotels due to
17   persons’ disabilities, placement in hotels that cannot and do not appropriately accommodate the
18   resident’s disability, refusal to allow residents with disabilities to see a potential hotel site before
19   accepting placement, and failing to ensure that hotel placement sites meet required sanitation
20   standards and have prompt access to necessary medical care.
21           196.       The problem of homelessness and lack of access to programs and services has
22   grown for the last several years and threatens to continue to grow, causing harm to
23   Plaintiffs/Intervenors absent declaratory and injunctive relief.
24           197.       A judicial declaration is necessary and appropriate at this time to protect the legal
25   rights and interests of those unhoused Tenderloin residents who are subject to implementation of
26   the Stipulated Injunction.
27        198.      Plaintiffs/Intervenors therefore seek declaratory and injunctive relief restraining
28    Defendants from failing to take all steps that are necessary to ensure that unhoused Tenderloin
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          35
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 37 of 41




 1   residents with disabilities are provided with all accommodation to which they are entitled by law.
 2                                    FIRST CLAIM FOR RELIEF
 3                     Violation of Title II of the Americans with Disabilities Act
 4                                       42 U.S.C. §§12132, et seq.
 5          199.    Plaintiffs/Intervenors incorporate by reference all foregoing and subsequent
 6   paragraphs as though fully set forth herein.
 7          200.    Title II of the ADA says that no qualified individual with a disability shall,
 8   because of such disability, be excluded from participation in or be denied the benefits of the
 9   services, programs, or activities of a public entity, or be subjected to discrimination by any such
10   entity. 42. U.S.C. §12132. Title II prohibits all discrimination by public entities, regardless of
11   the context, and applies to all acts by public entities. Section 12132 has been broadly construed
12   to prohibit municipalities from discriminating against disabled persons. Zoning ordinances and
13   decisions are subject to section 12132.
14          201.    All public entities, including state and local governments and their departments,
15   agencies, and instrumentalities, must comply with the ADA.
16          202.    Title II regulations interpreting the ADA prohibit a public entity from using
17   criteria and methods of administration that have the effect of subjecting qualified individuals
18   with disabilities to discrimination based on disability. 29 C.F.R. §35.130(b)(8). Public entities
19   must instead operate programs in such a way that they are “readily accessible to and usable by
20   individuals with disabilities” – requirement of program access. 29 C.F.R. §35.150.
21          203.    Title II also requires the City to make reasonable modifications in its policies and
22   practices to afford people with disabilities access to its programs. 28 C.F.R. §35.130(b)(7)(i).
23          204.    Plaintiffs/Intervenors are organizations that represent the interests of “qualified
24   persons with disabilities” as defined under the Americans with Disabilities Act (“ADA”). 42
25   U.S.C. §12102; 42 U.S.C. §12131; 28 C.F.R. §35.104.
26          205.    The City of San Francisco is a public entity within the meaning of Title II of the
27   ADA, and under the ADA’s broad language, a “program, service, or activity” includes within its
28   scope “anything a public entity does.” Yeskey v. Pennsylvania Dep’t of Corr., 118 F.3d 168, 171
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          36
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 38 of 41




 1   at n.5 (3rd Cir. 1997), aff’d 524 U.S. 206 (1998) (quoting 28 C.F.R. Pt. 35, App. A, preamble to
 2   ADA regulations). At all times relevant to this action, the City has been a public entity within the
 3   meaning of Title II of the ADA and has provided programs, services, or activities to the public.
 4   For example, the City’s control and maintenance of sidewalks, are services, programs, or
 5   activities of the City. Similarly, the City’s regulations and implementations for serving unhoused
 6   individuals with disabilities are services, programs, or activities of the City.
 7          206.    The City discriminates against unhoused individuals with disabilities from
 8   accessing its COVID-19 Alternative Housing program and instead implements a haphazard
 9   process that provides access to the City’s limitedly resourced hotel and motels by only using
10   geographic assessment. This process of placement into a hotel only through a geographic criteria
11   leaves disproportionately denies unhoused individuals with disabilities from accessing the
12   program and violates the City’s COVID-19 Alternative Housing program policies and
13   procedures for priority assessment and housing placement.
14          207.    Further, in implementing the Stipulated Injunction and carrying out its policies
15   and practices as described herein, the City has used criteria and methods of administration that
16   have the effect of subjecting qualified individuals with disabilities to discrimination based on
17   disability. 29 C.F.R. §35.130(b)(3). The City’s does not in practice use an assessment tool that
18   adequately assess a person’s need based on disability for entry into the City’s appropriate
19   programs or services, including temporary shelter. The City has also failed to allow access to the
20   housing options, such as hotels or motels through Project Roomkey, to homeless individuals at
21   higher risk of severe illness for COVID-19. The most vulnerable homeless individuals are
22   individuals with disabilities as defined by the ADA.
23          208.    The City’s actions and omissions in failing to follow its COVID-19 Alternative
24   Housing program and failing to implement the Stipulated Injunction as stated herein have denied
25   unhoused persons with disabilities their rights to meaningful access through reasonable
26   modifications to the Homelessness Response System, and thereby subjecting them to
27   discrimination in violation of the ADA.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          37
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 39 of 41




 1          209.      In carrying out its policies and practices as described herein, the City has used
 2   federal and state funds and has implemented federally funded programs, in a manner that
 3   discriminates against qualified individuals as basis of their disabilities.
 4          210.    Plaintiffs/Intervenors have standing to sue because they and their constituents
 5   have been harmed by the City’s conduct.
 6          211.    Based on the foregoing, Plaintiffs/Intervenors are entitled to and demand
 7   declaratory and injunctive relief and reasonable attorneys’ fees and costs.
 8          212.    Based on the foregoing, Plaintiffs/Intervenors have suffered damages and will
 9   continue to suffer damages as a result of the City’s discriminatory practices. These damages
10   include, without limitation, the out-of-pocket costs associated with the City’s denial of access to
11   services, and the physical and emotional distress caused by the City’s conduct, as alleged herein.
12   These damages are a direct and legal result of the City’s actions and omissions.
13                                   SECOND CLAIM FOR RELIEF
14                          Violation of § 504 of the Rehabilitation Act of 1973
15                                   (29 U.S.C. §794; 29 U.S.C. §794a)
16          213.    Plaintiffs/Intervenors incorporate by reference all foregoing and subsequent
17   allegations as though fully set forth herein.
18          214.    Section 504 of the Rehabilitation Act of 1973 requires that qualified persons with
19   disabilities be provided with meaningful access to federal- and state-funded programs. To ensure
20   meaningful access, reasonable modifications may be required unless the recipient of the federal
21   funding can demonstrate that such modifications would result in a fundamental alteration in the
22   nature of the program. 29 U.S.C. §749; 24 C.F.R. §§8.3 and 8.4.
23          215.    At all times relevant herein, the City has been the recipient of financial assistance
24   from the federal government. Upon information and belief, the Homelessness Response System
25   is funded in whole or in part by financial assistance from the federal government through the
26   Department of Housing and Urban Development. The COVID-19 Alternative Housing program
27   is funded by federal, including funds from the Federal Emergency Management Agency
28   (FEMA), and state funds.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          38
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 40 of 41




 1          216.      The City’s implementation of the Stipulated Injunction has used its federal funds
 2   in a manner that discriminates against people with disabilities in violation of section 504 of the
 3   Rehabilitation Act. The City’s actions and omissions as stated herein have denied
 4   Plaintiffs/Intervenors’ their rights to meaningful access through reasonable modifications to the
 5   Homelessness Response System, and thereby subjecting them to discrimination based on
 6   disability in violation of section 504 of the Rehabilitation Act. Unhoused Tenderloin residents
 7   have not been able to access the homeless programs and services that provide social services,
 8   healthcare, and placement in affordable housing. In addition, during COVID-19, individuals with
 9   disabilities have been denied access to the shelters or alternative housing or services program.
10   For individuals with disabilities, who fall within the higher risk categories for severe illness of
11   COVID-19 as defined in the CDC guidelines, they have been denied access to Project Roomkey
12   and other COVID-19 related Homelessness Response System services.
13          217.      Plaintiffs/Intervenors are entitled to injunctive and declaratory relief, damages and
14   attorneys’ fees and costs.
15                 VIII. PLAINTIFFS/INTERVENORS’ REQUEST FOR RELIEF
16   WHEREFORE, Plaintiffs/Intervenors respectfully request that this Court grant the following
17          relief:
18   a.     Assert jurisdiction over Plaintiffs/Intervenors’ claims;
19   b.     Reject Plaintiffs’ First, Second Third, Fourth, Fifth, Eighth, Ninth, Tenth, Twelfth, and
20          Thirteenth Causes of Action, and deny relief under those claims;
21   c.     Issue injunctive relief to compel Defendant to ensure that unhoused persons with
22          disabilities are not excluded from participation in or denied the benefits of the services,
23          programs, or activities, or subjected to discrimination;
24   d.     Issue injunctive relief compelling Defendant to provide meaningful access to federal and
25          state-funded programs for unhoused persons with disabilities under Section 504 of the
26          Rehabilitation Act of 1973;
27   e.     Issue a declaratory judgment that the City must not engage in seizure of unhoused
28          persons’ property that violates their Fourth or Fourteenth Amendment Rights;
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          39
      Case 4:20-cv-03033-JST Document 80 Filed 07/28/20 Page 41 of 41




 1   f.        Issue a declaratory judgment that the City must not violate unhoused persons’ Eighth
 2             Amendment rights by taking action that criminalizes their homeless status;
 3   g.        Award reasonable costs and expenses incurred in the prosecution of this action, including
 4             reasonable attorneys' fees and costs under 42 U.S.C. §§1988 and 1920; and
 5   h.        Grant any and such other and further relief as the Court may deem just and
 6   proper.
 7
     DATED: July 28, 2020                   Respectfully submitted,
 8

 9                                          PUBLIC INTEREST LAW PROJECT
                                            DISABILITY RIGHTS CALIFORNIA
10                                          BAY AREA LEGAL AID

11
                                     By:    ________________________________________
12
                                            LAUREN HANSEN
13                                          Attorneys for Plaintiffs/Intervenors

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     AMENDED AND SUPPLEMENTAL COMPLAINT IN INTERVENTION FOR DECLARATORY AND
     INJUNCTIVE RELIEF                                                                          40
